FILED
                              NOT FOR PUBLICATION                           MAY 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE LUIS CORREA RODRIGUEZ and                   No. 11-72506
FIDELA MARIA MARTINEZ,
                                                 Agency Nos. A097-361-223
               Petitioners,                                  A097-361-224

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Jose Luis Correa Rodriguez and Fidela Maria Martinez, natives and citizens

of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen removal proceedings. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and we deny the

petition for review.

      The BIA did not abuse its discretion in denying petitioners’ third motion to

reopen as untimely and number-barred, where the motion was filed more than five

years after the final order of removal, see 8 C.F.R. § 1003.2(c)(2), and petitioners

failed to establish prima facie eligibility for asylum, withholding of removal, or

relief under the Convention Against Torture to qualify for an exception to the filing

limitations based on changed country conditions, see 8 C.F.R. § 1003.2(c)(3)(ii);

Toufighi, 538 F.3d at 996.

      Contrary to petitioners’ contention, the BIA’s decision was adequate. See

Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (the BIA need not “write

an exegesis on every contention”) (internal quotations and citation omitted).

      Petitioners’ remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                     11-72506